 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
                            UNITED STATES DISTRICT COURT
16
                           CENTRAL DISTRICT OF CALIFORNIA
17

18   LIU LUWEI, an individual, and LV
                                           Case No. 18-cv-02174-JFW-GJS
19   DEZHENG, and individual,
20          Petitioners,                   STIPULATED PROTECTIVE
                                           ORDER
21
     v.
22

23   PHYTO TECH CORP., a California
     corporation.
24

25         Respondent.
26

27
28
     1.    A. PURPOSES AND LIMITATIONS
 1
           Post-judgment discovery conducted for judgment enforcement and judgment
 2
     collection purposes is likely to involve production of confidential, proprietary or
 3
     private information for which special protection from public disclosure and from use
 4
     for any purpose other than judgment enforcement/judgment collection may warrant.
 5
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
 6
     following Stipulated Protective Order. The parties acknowledge that this Order does
 7
     not confer blanket protections on all disclosures or responses to post-judgment
 8
     discovery and that the protection it affords from public disclosure and use extends
 9
     only to the limited information or items that are entitled to confidential treatment
10
     under the applicable legal principles.
11

12
           B. GOOD CAUSE STATEMENT
13
           Petitioners/Judgment Creditors’, Liu Luwei and Lv Dezheng (hereinafter
14
     collectively referred to as the “Judgment Creditors”) contend that their judgment
15
     enforcement activities are likely to involve requests for the production of certain
16
     documents from Respondent/Judgment Debtor, Phyto Tech Corp. ((hereinafter
17
     referred to as the “Judgment Debtor”) that include, but are not limited to
18
     development, commercial, financial, technical and/or proprietary information for
19
     which special protection from public disclosure and from use for any purpose other
20
     than judgment enforcement is warranted. Such confidential and proprietary
21
     materials and information consist of, among other things, confidential business or
22
     financial information, information regarding confidential business practices, or other
23
     confidential research, development, or commercial information (including
24
     information implicating privacy rights of third-parties), information otherwise
25
     generally unavailable to the public, or which may be privileged or otherwise
26
     protected from disclosure under state or federal statutes, court rules, case decisions,
27
     or common law. Accordingly, to expedite the flow of information, to facilitate the
28
                                                2
     prompt resolution of disputes over confidentiality of requested materials, to
 1
     adequately protect information the parties are entitled to keep confidential, to ensure
 2
     that the parties are permitted reasonable necessary uses of such material to
 3
     effectuate collection of the underlying judgment, and serve the ends of justice, a
 4
     protective order for such information is justified in this matter. It is the intent of the
 5
     parties that information will not be designated as confidential for tactical reasons
 6
     and that nothing be so designated without a good faith belief that it has been
 7
     maintained in a confidential, non-public manner, and there is good cause why it
 8
     should not be part of the public record of this case.
 9

10
           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
11
             The parties further acknowledge, as set forth in Section 12.3, below, that this
12
     Stipulated Protective Order does not entitle them to file “CONFIDENTIAL”
13
     Information under seal; Local Civil Rule 79-5 sets forth the procedures that must be
14
     followed and the standards that will be applied when a party seeks permission from
15
     the court to file material under seal.
16
           There is a strong presumption that the public has a right of access to judicial
17
     proceedings and records in civil cases. In connection with non-dispositive motions,
18
     good cause must be shown to support a filing under seal. See Kamakana v. City and
19
     County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
20
     Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
21
     Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
22
     require good cause showing), and a specific showing of good cause or compelling
23
     reasons with proper evidentiary support and legal justification, must be made with
24
     respect to Protected Material that a party seeks to file under seal. The parties’ mere
25
     designation of Disclosure or Post-Judgment Discovery Material as
26
     CONFIDENTIAL does not—without the submission of competent evidence by
27
28
                                                 3
     declaration, establishing that the material sought to be filed under seal qualifies as
 1
     confidential, privileged, or otherwise protectable—constitute good cause.
 2
           Further, if a party requests sealing related to a dispositive motion, then
 3
     compelling reasons, not only good cause, for the sealing must be shown, and the
 4
     relief sought shall be narrowly tailored to serve the specific interest to be protected.
 5
     See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 6
     each item or type of information, document, or thing sought to be filed or introduced
 7
     under seal in connection with a dispositive motion or trial, the party seeking
 8
     protection must articulate compelling reasons, supported by specific facts and legal
 9
     justification, for the requested sealing order. Again, competent evidence supporting
10
     the application to file documents under seal must be provided by declaration.
11
           Any document that is not confidential, privileged, or otherwise protectable in
12
     its entirety will not be filed under seal if the confidential portions can be redacted.
13
     If documents can be redacted, then a redacted version for public viewing, omitting
14
     only the confidential, privileged, or otherwise protectable portions of the document,
15
     shall be filed. Any application that seeks to file documents under seal in their
16
     entirety should include an explanation of why redaction is not feasible.
17

18
     2.    DEFINITIONS
19
           2.1    Action: Liu Luwei, et al. v. Phyto Tech Corp., Case No. 18-cv-02174-
20
     JFW-GJS
21
           2.2    Challenging Party: a Party or Non-Party that challenges the
22
     designation of information or items under this Order.
23
           2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
24
     how it is generated, stored or maintained) or tangible things that qualify for
25
     protection under Federal Rule of Civil Procedure 26(c) and Federal Rule of Civil
26
     Procedure 69(a)(2), and as specified above in the Good Cause Statement.
27
           2.4    Counsel: Outside Counsel of Record, and House Counsel (as well as
28
                                                 4
     their support staff).
 1
            2.5     Designating Party: A Party or Non-Party that designates information or
 2
     items that it produces in disclosures or in responses to discovery as
 3
     “CONFIDENTIAL.”
 4
            2.6     Disclosure of Post-Judgment Discovery Material: All items or
 5
     information, regardless of the medium or manner in which it is generated, stored, or
 6
     maintained (including, among other things, testimony, transcripts, and tangible
 7
     things), that are produced or generated in disclosures or responses to discovery in
 8
     this matter.
 9
            2.7     Expert: A person with specialized knowledge or experience in a matter
10
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
11
     an expert witness or as a consultant in this Action.
12
            2.8     House Counsel: Attorneys who are employees of a party to this Action.
13
     House Counsel does not include Outside Counsel of Record or any other outside
14
     counsel.
15
            2.9     Non-Party: Any natural person, partnership, corporation, association or
16
     other legal entity not named as a Party to this action.
17
            2.10 Outside Counsel of Record: Attorneys who are not employees of a
18
     Party to this Action but are retained to represent or advise a Party to this Action and
19
     have appeared in this Action on behalf of that party or are affiliated with a law firm
20
     that has appeared on behalf of that party, and includes support staff.
21
            2.11 Party: Any party to this Action, including all of its officers, directors,
22
     employees, consultants, retained experts, Outside Counsel of Record (and their
23
     support staffs).
24
            2.12 Producing Party: A Party or Non-Party that produces Disclosure or
25
     Post-Judgment Discovery Material in this Action.
26
            2.13 Professional Vendors: Persons or entities that provide litigation
27
     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
28
                                                5
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
 1
     and their employees and subcontractors.
 2
           2.14 Protected Material: Any Disclosure or Post-Judgment Discovery
 3
     Material that is designated as “CONFIDENTIAL.”
 4
           2.15 Receiving Party: A Party that receives Disclosure or Post-Judgment
 5
     Discovery Material from a Producing Party.
 6
           2.16 Judgment: The Final Judgment entered in this Action on June 21,
 7
     2018 as Docket No. 35.
 8

 9   3.    SCOPE
10         The protections conferred by this Stipulation and Order cover not only
11   Protected Material (as defined above), but also: (1) any information copied or
12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
13   compilations of Protected Material; and (3) any testimony, conversations, or
14   presentations by Parties or their Counsel that might reveal or pertain to Protected
15   Material.
16

17   4.    DURATION
18         Until the Judgment has been deemed satisfied in full by the Parties and this
19   Court or until the final disposition of this Action and all appeals, information that
20   was designated as CONFIDENTIAL or maintained pursuant to this Protective Order
21   shall be maintained in a confidential matter and not publicly discussed or disclosed
22   unless agreed to by the Parties or the Court pursuant to the terms herein. See
23   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
24   documents produced in discovery from “compelling reasons” standard when merits-
25   related documents are part of court record). Accordingly, the terms of this
26   Protective Order extends until the final disposition of this Action, and all appeals –
27   whichever occurs later, and the terms of this protective order do not extend beyond
28   the full satisfaction of the Judgment.
                                                6
 1
     5.    DESIGNATING PROTECTED MATERIAL
 2
           5.1      Exercise of Restraint and Care in Designating Material for Protection.
 3
     Each Party or Non-Party that designates information or items for protection under
 4
     this Order must take care to limit any such designation to specific material that
 5
     qualifies under the appropriate standards. The Designating Party must designate for
 6
     protection only those parts of material, documents, items or oral or written
 7
     communications that qualify so that other portions of the material, documents, items
 8
     or communications for which protection is not warranted are not swept unjustifiably
 9
     within the ambit of this Order.
10
           Mass, indiscriminate or routinized designations are prohibited. Designations
11
     that are shown to be clearly unjustified or that have been made for an improper
12
     purpose (e.g., to unnecessarily encumber the case development process or to impose
13
     unnecessary expenses and burdens on other parties) may expose the Designating
14
     Party to sanctions.
15
           If it comes to a Designating Party’s attention that information or items that it
16
     designated for protection do not qualify for protection, that Designating Party must
17
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
18
           5.2      Manner and Timing of Designations. Except as otherwise provided in
19
     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20
     stipulated or ordered, Disclosure or Post-Judgment Discovery Material that qualifies
21
     for protection under this Order must be clearly so designated before the material is
22
     disclosed or produced.
23
           Designation in conformity with this Order requires:
24
                 (a) for information in documentary form (e.g., paper or electronic
25
     documents, but excluding transcripts of depositions or other pretrial or trial
26
     proceedings), that the Producing Party affix at a minimum, the legend
27
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
28
                                                 7
     contains protected material. If only a portion of the material on a page qualifies for
 1
     protection, the Producing Party also must clearly identify the protected portion(s)
 2
     (e.g., by making appropriate markings in the margins).
 3
           A Party or Non-Party that makes original documents available for inspection
 4
     need not designate them for protection until after the inspecting Party has indicated
 5
     which documents it would like copied and produced. During the inspection and
 6
     before the designation, all of the material made available for inspection shall be
 7
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 8
     documents it wants copied and produced, the Producing Party must determine which
 9
     documents, or portions thereof, qualify for protection under this Order. Then,
10
     before producing the specified documents, the Producing Party must affix the
11
     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
12
     portion of the material on a page qualifies for protection, the Producing Party also
13
     must clearly identify the protected portion(s) (e.g., by making appropriate markings
14
     in the margins).
15
                 (b) for testimony given in depositions that the Designating Party identifies
16
     the Disclosure or Discovery Material on the record, before the close of the
17
     deposition all protected testimony.
18
                 (c) for information produced in some form other than documentary and
19
     for any other tangible items, that the Producing Party affix in a prominent place on
20
     the exterior of the container or containers in which the information is stored the
21
     legend “CONFIDENTIAL.” If only a portion or portions of the information
22
     warrants protection, the Producing Party, to the extent practicable, shall identify the
23
     protected portion(s).
24
           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
25
     failure to designate qualified information or items does not, standing alone, waive
26
     the Designating Party’s right to secure protection under this Order for such material.
27
     Upon timely correction of a designation, the Receiving Party must make reasonable
28
                                                 8
     efforts to assure that the material is treated in accordance with the provisions of this
 1
     Order.
 2

 3
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4
           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 5
     designation of confidentiality at any time that is consistent with the Court’s
 6
     Scheduling Order.
 7
           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 8
     resolution process under Local Rule 37.1 et seq.
 9
           6.3    The burden of persuasion in any such challenge proceeding shall be on
10
     the Designating Party. Frivolous challenges, and those made for an improper
11
     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12
     parties) may expose the Challenging Party to sanctions. Unless the Designating
13
     Party has waived or withdrawn the confidentiality designation, all parties shall
14
     continue to afford the material in question the level of protection to which it is
15
     entitled under the Producing Party’s designation until the Court rules on the
16
     challenge.
17

18
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
19
           7.1    Basic Principles. A Receiving Party may use Protected Material (and
20
     the information contained within) that is disclosed or produced by another Party or
21
     by a Non-Party in connection with this Action only for attempting to collect on the
22
     Judgment issued in this Action. Such Protected Material may be disclosed only to
23
     the categories of persons identified in Section 7.2 below, and under the conditions
24
     described in this Order, unless specifically exempted by the Parties in writing.
25
     When the Judgment has been satisfied or the Action, and its appeals, have reached
26
     final disposition, a Receiving Party must comply with the provisions of section 13
27
     below (FINAL DISPOSITION). The Parties further agree and acknowledge that
28
                                                9
     any Proof of Service filed in this Action in connection with the service of a writ,
 1
     levy, garnishment, or other judgment collection action shall not be construed as a
 2
     violation of the Joint Protective Order.
 3
           Protected Material must be stored and maintained by a Receiving Party at a
 4
     location and in a secure manner that ensures that access is limited to the persons
 5
     authorized under this Order.
 6
           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7
     otherwise ordered by the court or permitted in writing by the Designating Party, a
 8
     Receiving Party may disclose any information contained within an item and/or item
 9
     designated “CONFIDENTIAL” only to:
10
                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
11
     well as employees of said Outside Counsel of Record to whom it is reasonably
12
     necessary to disclose the information for this Action;
13
                 (b) the House Counsel of the Receiving Party to whom disclosure is
14
     reasonably necessary for this Action;
15
                 (c) Experts (as defined in this Order) of the Receiving Party to whom
16
     disclosure is reasonably necessary for this Action and who have signed the
17
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18
                 (d) the court and its personnel;
19
                 (e) court reporters and their staff;
20
                 (f) professional jury or trial consultants, mock jurors, and Professional
21
     Vendors to whom disclosure is reasonably necessary for this Action and who have
22
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23
                 (g) the author or recipient of a document containing the “Confidential”
24
     Information or Items, or a custodian or other person who otherwise possessed or
25
     knew the information;
26
                 (h) during their depositions, witnesses, and attorneys for witnesses, in the
27
     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
28
                                                    10
     requests that the witness sign and such witness actually have signed the
 1
     “Acknowledgment and Agreement to Be Bound” (Exhibit A)hereto; and (2) they
 2
     will not be permitted to keep any “Confidential” Information unless they sign the
 3
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 4
     agreed by the Designating Party or ordered by the court. Pages of transcribed
 5
     deposition testimony or exhibits to depositions that reveal Protected Material may
 6
     be separately bound by the court reporter and may not be disclosed to anyone except
 7
     as permitted under this Stipulated Protective Order; and
 8
               (i) any mediator or settlement officer, and their supporting personnel,
 9
     mutually agreed upon by any of the parties engaged in settlement discussions and
10
     who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11
               (j) the United States Marshal’s office with the United States District Court
12
     for the District of California, and their staff in connection with the execution of a
13
     judgment collection effort and/or collection. Any person in this subcategory is
14
     expressly exempt from signing the “Acknowledgment and Agreement to Be Bound”
15
     (Exhibit A).
16
               (k) any process server company, and their staff, who have been employed
17
     for the purposes of serving any writ, levy, garnishment, etc. or providing documents
18
     to the U.S. Marshal’s office for purposes of judgment collection, Any person in this
19
     subcategory is expressly exempt from signing the “Acknowledgment and
20
     Agreement to Be Bound” (Exhibit A).;
21

22
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23
           IN OTHER LITIGATION
24
           If a Party is served with a subpoena or a court order issued in other litigation
25
     that compels disclosure of any information or items designated in this Action as
26
     “CONFIDENTIAL,” that Party must:
27
               (a) promptly notify in writing the Designating Party. Such notification
28
                                                11
     shall include a copy of the subpoena or court order;
 1
               (b) promptly notify in writing the party who caused the subpoena or order
 2
     to issue in the other litigation that some or all of the material covered by the
 3
     subpoena or order is subject to this Protective Order. Such notification shall include
 4
     a copy of this Stipulated Protective Order; and
 5
               (c) cooperate with respect to all reasonable procedures sought to be
 6
     pursued by the Designating Party whose Protected Material may be affected.
 7
           If the Designating Party timely seeks a protective order, the Party served with
 8
     the subpoena or court order shall not produce any information designated in this
 9
     action as “CONFIDENTIAL” before a determination by the court from which the
10
     subpoena or order issued, unless the Party has obtained the Designating Party’s
11
     permission. The Designating Party shall bear the burden and expense of seeking
12
     protection in that court of its confidential material and nothing in these provisions
13
     should be construed as authorizing or encouraging a Receiving Party in this Action
14
     to disobey a lawful directive from another court.
15

16
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17
           PRODUCED IN THIS LITIGATION
18
               (a) The terms of this Order are applicable to information produced by a
19
     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
20
     produced by Non-Parties in connection with this litigation is protected by the
21
     remedies and relief provided by this Order. Nothing in these provisions should be
22
     construed as prohibiting a Non-Party from seeking additional protections.
23
               (b) In the event that a Party is required, by a valid post-judgment
24
     discovery request, to produce a Non-Party’s “Confidential” Information in its
25
     possession, and the Party is subject to an agreement with the Non-Party not to
26
     produce the Non-Party’s “CONFIDENTIAL” Information “then the Party shall:
27
                  (1) promptly notify in writing the Requesting Party and the Non-Party
28
                                                12
     that some or all of the information requested is subject to a confidentiality
 1
     agreement with a Non-Party;
 2
                  (2) promptly provide the Non-Party with a copy of the Stipulated
 3
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
 4
     specific description of the information requested; and
 5
                  (3) make the information requested available for inspection by the
 6
     Non-Party, if requested.
 7
               (c) If the Non-Party fails to seek a protective order from this court within
 8
     14-days of receiving the notice and accompanying information, the Receiving Party
 9
     may produce the Non-Party’s “CONFIDENTIAL” Information responsive to the
10
     discovery request. If the Non-Party timely seeks a protective order, the Receiving
11
     Party shall not produce any information in its possession or control that is subject to
12
     the confidentiality agreement with the Non-Party before a determination by the
13
     court. Absent a court order to the contrary, the Non-Party shall bear the burden and
14
     expense of seeking protection in this court of its Protected Material.
15

16
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18
     Protected Material to any person or in any circumstance not authorized under this
19
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
21
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
22
     persons to whom unauthorized disclosures were made of all the terms of this Order,
23
     and (d) request such person or persons to execute the “Acknowledgment and
24
     Agreement to Be Bound” that is attached hereto as Exhibit A.
25

26

27
28
                                               13
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 1
           PROTECTED MATERIAL
 2
           When a Producing Party gives notice to Receiving Parties that certain
 3
     inadvertently produced material is subject to a claim of privilege or other protection,
 4
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 5
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 6
     procedure may be established in an e-discovery order that provides for production
 7
     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 8
     (e), insofar as the parties reach an agreement on the effect of disclosure of a
 9
     communication or information covered by the attorney-client privilege or work
10
     product protection, the parties may incorporate their agreement in the stipulated
11
     protective order submitted to the court.
12

13
     12.   MISCELLANEOUS
14
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15
     person to seek its modification by the Court in the future.
16
           12.2 Right to Assert Other Objections. By stipulating to the entry of this
17
     Protective Order, no Party waives any right it otherwise would have to object to
18
     disclosing or producing any information or item on any ground not addressed in this
19
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
20
     ground to use in evidence of any of the material covered by this Protective Order.
21
           12.3 Filing Protected Material. A Party that seeks to file under seal any
22
     Protected Material must comply with Local Civil Rule 79-5. Protected Material
23
     may only be filed under seal pursuant to a court order authorizing the sealing of the
24
     specific Protected Material at issue. If a Party’s request to file Protected Material
25
     under seal is denied by the court, then the Receiving Party may file the information
26
     in the public record unless otherwise instructed by the court.
27
28
                                                14
     13.   FINAL DISPOSITION
 1
           After the final disposition of this Action, as defined in paragraph 4, within 60-
 2
     days of a written request by the Designating Party, each Receiving Party must return
 3
     all Protected Material to the Producing Party or destroy such material. As used in
 4
     this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 5
     summaries, and any other format reproducing or capturing any of the Protected
 6
     Material. Whether the Protected Material is returned or destroyed, the Receiving
 7
     Party must submit a written certification to the Producing Party (and, if not the same
 8
     person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
 9
     (by category, where appropriate) all the Protected Material that was returned or
10
     destroyed and (2) affirms that the Receiving Party has not retained any copies,
11
     abstracts, compilations, summaries or any other format reproducing or capturing any
12
     of the Protected Material. Notwithstanding this provision, Counsel are entitled to
13
     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
14
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
15
     reports, attorney work product, and consultant and expert work product, even if such
16
     materials contain Protected Material. Any such archival copies that contain or
17
     constitute Protected Material remain subject to this Protective Order.
18

19
                              [CONTINUED ON NEXT PAGE]
20

21

22

23

24

25

26

27
28
                                               15
     14.   VIOLATION
 1
           Any violation of this Order may be punished by appropriate measures
 2
     including, without limitation, contempt proceedings and/or monetary sanctions.
 3

 4
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6
     DATED: December 19, 2018
 7

 8
     ___/s/ Rachel M. Sposato_____________________
 9   Attorneys for Petitioners/Judgment Creditors,
     James Andrew Hinds, Jr.
10   Rachel M. Sposato
11

12
     DATED: December 19, 2018
13

14
     __/s/ Steven S. Kaufhold______________________
15   Attorneys for Respondent, Phyto Tech Corp.
     Steven S. Kaufhold
16

17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18

19
     DATED: January 9, 2019
20

21

22
     _____________________________________
23   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
24

25

26

27
28
                                             16
                                           EXHIBIT A
 1
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
           I, _____________________________ [print or type full name], of
 4
     _________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Central District of California
 7
     on [date] in the case of Liu Luwei, et al. v. Phyto Tech Corp., Case No.: 18-cv-
 8
     02174-JFW-GJS. I agree to comply with and to be bound by all the terms of this
 9
     Stipulated Protective Order and I understand and acknowledge that failure to so
10
     comply could expose me to sanctions and punishment in the nature of contempt. I
11
     solemnly promise that I will not disclose in any manner any information or item that
12
     is subject to this Stipulated Protective Order to any person or entity except in strict
13
     compliance with the provisions of this Order.
14
     I further agree to submit to the jurisdiction of the United States District Court for the
15
     Central District of California for enforcing the terms of this Stipulated Protective
16
     Order, even if such enforcement proceedings occur after termination of this action.
17
     I hereby appoint __________________________ [print or type full name] of
18
     _______________________________________ [print or type full address and
19
     telephone number] as my California agent for service of process in connection with
20
     this action or any proceedings related to enforcement of this Stipulated Protective
21
     Order.
22
     Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24

25
     Printed name: _______________________________
26

27
     Signature: __________________________________
28
                                                17
